            Case 5:20-cv-00758 Document 1 Filed 06/29/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

 TARAH N. KIM,                                 §
                               Plaintiff,      §
                                               §                         5:20-CV-00758
                                                             CAUSE NO. _________________
 VS.                                           §
                                               §                          JURY DEMANDED
 THE BRANDT COMPANIES, LLC                     §
                    Defendant.                 §
                                               §
                                               §


                 PLAINTIFF TARAH KIM’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

               NOW COMES TARAH N. KIM, Plaintiff, and files this her Original Complaint

against the BRANDT COMPANIES, LLC (hereinafter referred to as “Brandt” or “Defendant”),

its affiliates, subsidiaries and other related entities, under any name by which they are known,

and for her causes of action would show the Court as follows:

                                      INTRODUCTION

   1. Plaintiff Tarah Kim was employed as a Service Account Manager for approximately

       two years before being terminated by the Defendant Brandt.

   2. Brandt falsely claimed that Ms. Kim’s termination was due to prolonged poor

       performance. This claim was false. The truth is that Ms. Kim was terminated by Brandt

       due to her sex, her pregnancy, the FMLA leave that she took as a result of her pregnancy,

       and in response to her internal reports of discrimination and harassment.
            Case 5:20-cv-00758 Document 1 Filed 06/29/20 Page 2 of 9




   3. Plaintiff Tarah Kim brings suit against Defendant The Brandt Companies, LLC pursuant

        to Title VII of the Civil Rights Act of 1964, as amended, the Family and Medical Leave

        Act, and the Texas Commission on Human Rights Act.

                                         THE PARTIES

   4. Plaintiff TARAH KIM is a Texas citizen and resident of New Braunfels, Texas and a

        former employee of the Defendant BRANDT COMPANIES, LLC.

   5. Defendant BRANDT COMPANIES, LLC is a limited liability company organized

        under the laws of the State of Texas with its principal place of business in Dallas County,

        Texas. At all relevant times, the Defendant has continuously had at least fifteen

        employees. Service may be effectuated on the Defendant by serving its agent for service

        of process, Kelly A. Carr by hand delivery or certified mail at: 1728 Briercroft Ct.

        Carrollton, TX 75006.

                                       FACTS OF THE CASE

   6. Plaintiff Kim is a female who was employed by Defendant Brandt for nearly two (2)

        years, from approximately August of 2017 until August 16, 2019.

   7. At all relevant times, Ms. Kim was qualified for her job position.

   8. Ms. Kim was employed as a Service Account Manager in Brandt’s Schertz, Texas

        office.

   9.   At all relevant times, Ms. Kim was the only female Service Account Manager in her

        office.

   10. In or around August of 2018, a new supervisor -- Jim Stagg -- took over supervision of

        the Service Account Managers in the Schertz office, including supervision of Ms. Kim.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 2
            Case 5:20-cv-00758 Document 1 Filed 06/29/20 Page 3 of 9




   11. In August of 2018, Ms. Kim informed Mr. Stagg that she was pregnant. Prior to this

       timeframe, Ms. Kim had not been informed of any perceived issues or problems with

       her job performance.

   12. In October of 2018, Mr. Stagg told Ms. Kim that a male coworker “had an issue” with

       the way she did her job. Seeking more information about what the issue might be, Ms.

       Kim had a meeting with the male employee alleged to have an issue with her. A member

       of Brandt’s HR staff attended the meeting as well. Mr. Stagg, obviously unhappy with

       the fact that Ms. Kim pursued the matter and involved HR, reprimanded Ms. Kim for

       having this meeting.

   13. Ms. Kim’s job position was sales-related and she had a number of accounts at any one

       time. In December of 2018, Mr. Stagg informed Ms. Kim that her accounts would be

       “transitioned” to other account managers to be “watched over” during her maternity

       leave.

   14. Ms. Kim was on maternity leave from January 23, 2019 until March 27, 2019. Her

       maternity leave was covered by the FMLA and her leave was designated as such by the

       Company.

   15. Upon her return from FMLA-covered maternity leave, her supervisor (Jim Stagg)

       refused to allow Ms. Kim to return to her job position. Instead, he offered her a

       clerical/administrative position and a pay cut.

   16. Ms. Kim went to Brandt’s HR personnel to report the fact that she had been denied a

       return to her job position following her pregnancy-related FMLA leave and that she felt

       she was being targeted due to her FMLA/pregnancy leave. Brandt’s Regional HR




PLAINTIFF’S ORIGINAL COMPLAINT                                                     PAGE 3
            Case 5:20-cv-00758 Document 1 Filed 06/29/20 Page 4 of 9




       Director reversed the pay cut originally proposed by Stagg but left the demotion in

       place.

   17. Following Ms. Kim’s internal report, Mr. Stagg became more hostile and began to

       harass Ms. Kim. He made statements to the effect that he needed to be careful what he

       did or said around her so that he did not get sued. He also made negative remarks about

       the fact that she needed to go into a room to pump breast milk each day. He stated he

       had done his own independent internet research regarding breast pumping and that,

       based on his research, Ms. Kim was taking too long to pump breast milk.

   18. Once again, Ms. Kim reported Mr. Stagg’s misconduct to Defendant’s HR personnel.

       However, on information and belief, no action was taken against Mr. Stagg as a result

       of the report.

   19. Finally, in July of 2019, Ms. Kim was allowed to begin transitioning back to her position

       in outside sales. However, very few of her existing accounts were returned to her.

       Instead, the accounts that Ms. Kim had developed during her time at Brandt were given

       to her male counterparts.

   20. Then on August 16, 2019 – only a few weeks after finally being allowed to start working

       in outside sales again -- Ms. Kim was terminated by Brandt for the stated reason of lack

       of sales. This stated reason was obviously false given the fact that Ms. Kim’s sales

       accounts had been stripped from her and distributed to male account managers in the

       office.

   21. On information and belief, Ms. Kim was replaced by a male hire soon after her

       termination from the company.




PLAINTIFF’S ORIGINAL COMPLAINT                                                      PAGE 4
            Case 5:20-cv-00758 Document 1 Filed 06/29/20 Page 5 of 9




                                   CAUSES OF ACTION

                           COUNT I - TITLE VII DISCRIMINATION

   22. The preceding paragraphs are hereby incorporated by reference.

   23. Plaintiff Kim is female and a member of a protected class because of her sex and

       pregnancy status.

   24. Defendant has engaged in unlawful employment practices in violation of Title VII of

       the Civil Rights Act of 1964, as amended (hereinafter “Title VII”) 42 U.S.C. § 2000e et

       seq. These practices include but are not limited to harassing the Plaintiff, denying the

       Plaintiff return to her former job position following pregnancy leave, and discharging

       the Plaintiff based on her sex/pregnancy.

   25. The effect of the discrimination complained of above has been to deprive Plaintiff Kim

       of equal employment opportunities and to otherwise affect Plaintiff’s status as an

       employee because of Plaintiff’s sex/pregnancy.

                           COUNT II - TCHRA DISCRIMINATION

   26. The preceding paragraphs are hereby incorporated by reference.

   27. Plaintiff Kim is female and a member of a protected class because of her sex and

       pregnancy status.

   28. Defendant has engaged in unlawful employment practices in violation of Texas

       Commission on Human Rights Act, (hereinafter “TCHRA”)Tex. Lab. Code Ann. §

       21.001 et. seq. These practices include but are not limited to harassing the Plaintiff,

       denying the Plaintiff return to her former job position following pregnancy leave, and

       discharging the Plaintiff based on her sex/pregnancy.




PLAINTIFF’S ORIGINAL COMPLAINT                                                      PAGE 5
            Case 5:20-cv-00758 Document 1 Filed 06/29/20 Page 6 of 9




   29. The effect of the discrimination complained of above has been to deprive Plaintiff Kim

       of equal employment opportunities and to otherwise affect Plaintiff’s status as an

       employee because of Plaintiff’s sex/pregnancy.

                          COUNT III - TITLE VII RETALIATION

   30. The preceding paragraphs are hereby incorporated by reference.

   31. The actions of Defendant as outlined above also constitute retaliation in violation of

       Title VII of the Civil Rights Act of 1964, as amended (hereinafter “Title VII”) 42 U.S.C.

       § 2000e et seq. Specifically, Defendant retaliated against Plaintiff for her reporting of

       and opposition to a discriminatory practice, including but not limited to her opposition

       to Mr. Stagg’s harassment of her and discrimination against her due to her

       sex/pregnancy. Defendant’s retaliation included but was not limited to discharging the

       Plaintiff.

   32. The effect of the retaliation complained of above has been to deprive Plaintiff Kim of

       equal employment opportunities and to otherwise affect Plaintiff’s status as an

       employee because of Plaintiff’s protected activity.

                           COUNT IV - TCHRA RETALIATION

   33. The preceding paragraphs are hereby incorporated by reference.

   34. The actions of Defendant as outlined above also constitute retaliation in violation of the

       Texas Commission on Human Rights Act, (hereinafter “TCHRA”)Tex. Lab. Code Ann.

       § 21.055 et. seq. Specifically, Defendant retaliated against Plaintiff for her reporting of

       and opposition to a discriminatory practice, including but not limited to her opposition

       to Mr. Stagg’s harassment of her and discrimination against her due to her




PLAINTIFF’S ORIGINAL COMPLAINT                                                        PAGE 6
            Case 5:20-cv-00758 Document 1 Filed 06/29/20 Page 7 of 9




       sex/pregnancy. Defendant’s retaliation included but was not limited to discharging the

       Plaintiff.

   35. The effect of the retaliation complained of above has been to deprive Plaintiff Kim of

       equal employment opportunities and to otherwise affect Plaintiff’s status as an

       employee because of Plaintiff’s protected activity.

                COUNT V - FMLA INTERFERENCE AND RETALIATION

   36. The foregoing paragraphs are hereby incorporated by reference.

   37. In violation of 29 U.S.C. sec. 2601 et seq., Defendant interfered with Ms. Kim’s FMLA

       leave and retaliated against her for engaging in protected activities under the FMLA by

       refusing to return her to the same position she maintained prior to her FMLA leave and

       by terminating her employment because she took FMLA-protected leave.

   38. Kim suffered an adverse employment action in the form of termination. There was a

       causal connection between Kim’s FMLA and her termination.

   39. Defendant’s stated reason for discharge was false.

   40. The effect of Defendant’s wrongful conduct has been to deprive Ms. Kim of equal

       employment opportunities and to otherwise affect her status as an employee based on

       her utilization of the protections provided by the FMLA.

                                           DAMAGES

   41. As a proximate result of Defendant’s actions, Plaintiff Kim seeks damages and other

       relief for harms and losses as follows:

       a.      back pay;
       b.      lost benefits in the past and in the future;
       c.      damages for non-pecuniary losses, including emotional pain, suffering,
               inconvenience, damage to her good name and reputation, mental anguish, and
               loss of enjoyment of life in the past and in the future;


PLAINTIFF’S ORIGINAL COMPLAINT                                                     PAGE 7
            Case 5:20-cv-00758 Document 1 Filed 06/29/20 Page 8 of 9




       d.      equitable relief:
                   i) an order of reinstatement or, if reinstatement is impracticable, front pay in
                   an amount the Court deems equitable and just to make Plaintiff whole;
                   ii) an injunction ordering Defendant to implement a new training program to
                   train management on how to properly return employees to work following
                   FMLA leave and/or pregnancy leave;
                   iii) an injunction ordering Defendant to include a copy of the verdict in Ms.
                   Kim’s personnel file.
       e.      liquidated damages equal to the actual damages awarded plus interest pursuant
               to 29 U.S.C. § 2617(a)(1)(A)(iii);
       f.      punitive damages;
       g.      reasonable attorney’s fees, expert fees, other litigation expenses, and court costs;
               and
       h.      pre-judgment interest.

                                   VICARIOUS LIABILITY

   42. Defendant is responsible for the acts and/or omissions of its agents and employees,

       including Mr. Jim Stagg, under the theory of respondeat superior, vice-principal,

       apparent/ostensible agency, and/or agency by estoppel as those concepts are understood

       under applicable law.

                                   JURISDICTION AND VENUE

   43. The Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and

       1367, based upon federal question subject matter jurisdiction. Personal jurisdiction over

       the Defendant is proper in Texas because the Defendant is a Texas resident incorporated

       in Texas and/or maintains its principal place of business in Texas.

   44. Venue is proper in the San Antonio Division of the Western District of Texas under 28

       U.S.C. § 1391 because a substantial part of the events or omissions giving rise to this

       lawsuit occurred in the San Antonio Division.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 8
            Case 5:20-cv-00758 Document 1 Filed 06/29/20 Page 9 of 9




                           ADMINISTRATIVE PREREQUISITES

   45. Plaintiff has fulfilled all conditions precedent to filing of this suit under the applicable

       statutes and has duly exhausted all administrative prerequisites prior to instituting this

       action in accordance with the law. Plaintiff timely filed a Charge of Discrimination

       with the Equal Employment Opportunity Commission and Texas Workforce

       Commission – Civil Rights Division within 180 days of the date of her termination.

       Plaintiff has been issued a Right to Sue Letter by the EEOC and this suit is being filed

       within 90 days of Plaintiff’s receipt of said Right to Sue Letter.

                                       JURY DEMAND

   46. Plaintiff respectfully requests that this Court impanel a lawful jury to hear this case.

                                           PRAYER

   47. WHEREFORE, PREMISES CONSIDERED, Plaintiff Tarah Kim prays that the

       Defendant be cited to appear and to answer herein and that upon final hearing, the Court

       enter judgment in favor of Plaintiff against Defendant for backpay, front pay or

       reinstatement, compensatory damages, injunctive relief, expert fees, and attorney’s fees,

       together with pre- and post-judgment interest at the highest rate allowed by law; costs

       of court; and all such other and further relief at law or at equity to which the Plaintiff

       may be entitled.

                                                      Respectfully submitted,

                                                      By: /s/ Christopher J. McKinney
                                                      CHRISTOPHER MCKINNEY
                                                      State Bar No. 00795516
                                                      THE MCKINNEY LAW FIRM, P.C.
                                                      21022 Gathering Oak
                                                      San Antonio, Texas 78260
                                                      Telephone:     (210) 832-0932
                                                      Email: chris@themckinneylawfirm.com


PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 9
